DETAILED ACTION

Claims 25-47 are allowed. Claims 1-24 have been cancelled.


	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Howard I. Grossman on 08/04/2022.

This listing of claims will replace all prior versions and listings of claims in the application:

IN THE CLAIMS:

1-24.	(Cancelled)
25.  (Previously Presented) A method of placing a code, having a plurality of digits, in original data having media data including audio data, such as a music video, piece of music or music track, to produce coded data, the method: 
	determining an area of original data where a digit of the code can be placed to inhibit detection using a placement criteria; 
	applying a coding strategy to determine at least one of the format or location of a digit of the code in coded data, wherein the or each digit of the code have a melodic or sympathetic relationship with a characteristic, such as an audio characteristic, of the corresponding original data in the at the location in which it is placed, wherein the method estimates one or more characteristics of the original data at said location based on the original data preceding the location of the digit; and
	adding a digit to the original data and outputting coded data.

26. (Previously Presented) The method according to claim 25, wherein the format of the digit imitates one or more characteristics of the original data preceding the location of the digit. 

27. (Previously Presented) The method according to claim 25, wherein the method extrapolates characteristics of the original data preceding said location to calculate the characteristics of the original data at said location.
 
28. (Previously Presented) The method according to claim 25, wherein the format of the placed digit, at said location, has a harmonic relationship with the characteristics of the corresponding original data at said location.
29. (Previously Presented) The method according to claim 25, wherein the amplitude of the placed digit is lower than the amplitude of the characteristic of the corresponding original data at said location.
\
30. (Previously Presented) The method according to claim 25, wherein the pitch of the placed digit compared to the pitch of the corresponding original data at said location, differs by at least one of one or more octaves, overtones or semi-tones.

31. (Previously Presented) The method according to claim 25, wherein determining a determined area of original data includes analysing changes of one or more characteristics of the original data and selecting an area of original data where a digit of the code is to be placed by placing a digit of the code that is sympathetic or melodic with the selected characteristic of said area. 

32.  (Previously Presented) The method according to claim 25, wherein determining a determined area of original data includes detecting a rate of change of one or more characteristics of the original data and selecting, using a placement criteria, an area of original data following a start point or detection of a rate of change of one of said detected changing characteristics for placement of a digit of the code. 

33. (Previously Presented) The method according to claim 25, wherein a digit of the code is placed in said determined area at a location which is a predetermined time from a start point of a determined area. 

34. (Previously Presented) The method according to claim 25, wherein the pitch or frequency of the original data in the determined area is identified and the digit is placed a predetermined number of periods from the start of the determined area of original data in which the digit of the code is to be placed.

35. (Previously Presented) The method according to claim 25, wherein characteristics of the original data are identified including the pitch of a characteristic with the (i) greatest amplitude and/or (ii) rate-of-change of a characteristic of the original data that meets a placement criteria, to determine an area of original data where a digit of the code is to be placed. 

36. (Previously Presented) The method according to claim 25, wherein characteristics of the original data in the determined area are identified, including the pitch of a characteristic of the original data that meets a placement criteria, and wherein the length of a digit of the code is one period of said pitch.  

37. (Previously Presented) The method according to claim 25, wherein the coded data comprises two audio signals or channels, such as left and right audio channels for stereo sound, and the signals representing the digits in each channel are substantially 180-degrees out of phase.

38. (Previously Presented) A method of analysing coded data having a code therein, said code having a plurality of digits, and original data having media data including audio data, such as a music video, piece of music or music track, to identify said code, the method comprising: 
	reading the coded data, using a placement criteria, to determine an area of original data where a digit of said code can be placed to inhibit detection; 
	determining in said determined area, using a coding strategy, at least one of the format or location of a digit of the code in coded data; 
	identifying a digit of the code at a location in the determined area, wherein the digits of the code have a melodic or sympathetic relationship with a characteristic, such as an audio characteristic, of the corresponding original data in the determined area in which it is placed, wherein the method estimates one or more characteristics of the original data at said determined area based on the original data preceding the determined area at which the digit is placed; and
	assembling said code from identified digits. 

39.   (Previously Presented) The method according to claim 38, wherein determining a determined area of original data includes analysing changes of one or more characteristics of the original data and identifying an area of original data where a digit of the code can be placed and reading the coded data in this location to identify a digit of the code that is sympathetic or melodic with the selected characteristic of said area. 
40.  (Previously Presented) The method according to claim 38, wherein determining a determined area of original data includes detecting a rate of change of one or more characteristics of the original data and identifying, using an identification criteria, an area of original data following a start point or detection of a rate of change of one of said detected changing characteristics for placement of a digit of the code. 

41. (Previously Presented) The method according to claim 38, wherein characteristics of the original data are identified including the pitch of a characteristic with the (i) greatest amplitude and/or (ii) rate-of-change of a characteristic of the original data that meets a placement criteria, to determine an area of original data where a digit of the code is placed. 

42. (Previously Presented) The method according to claim 38, wherein the method adds a second code to coded data to generate multi-coded data. 

43. (Previously Presented) The method according to claim 38, wherein the method extracts a plurality of codes from multi-coded data. 

44. (Currently Amended) A device for placing a code, having a plurality of digits, in original data having media data including audio data, such as a music video, piece of music or music track, to produce coded data, the device comprising a controller having:
	an analyser configured to scan original data, or coded data having original data, to determine an area of original data, where a digit of a code can be placed to inhibit detection, using a placement criteria; and 
	an electronic processor configured to apply a coding strategy and determine at least one of the format or location of a digit of the code in coded data; and  
	an electronic processor configured to add a digit to original data to produce coded data and/or identify a digit of a code within coded data, wherein the digits of the code have a melodic or sympathetic relationship with a characteristic, such as an audio characteristic, of the corresponding original data in the at the location in which it is placed.

45. (Previously Presented) The device according to claim 44, wherein the device is configured to add a second code to coded data to output multi-coded data and/or extract a plurality of codes from multi-coded data. 

46.  (Previously Presented) A system having the device according to claim 44, the system having a data store configured to communicate with a remote server having a store, the system configured to at least one of (i) store information associated with each code, (ii) track information associated with each playback of coded data, and (iii) store revisions of information and (iv) record changes of the code. 
47. (Currently Amended) A non-transitory computer storage medium storing one or more programs, said programs having instructions for placing a code, having a plurality of digits, in original data having media data including audio data, such as a music video, piece of music or music track, to produce coded data, which when executed by an electronic computing device perform the following steps:
	determining an area of original data where a digit of the code can be placed to inhibit detection using a placement criteria; 
	applying a coding strategy to determine at least one of the format or location of a digit of the code in coded data, wherein the or each digit of the code have a melodic or sympathetic relationship with a characteristic, such as an audio characteristic, of the corresponding original data in the at the location in which it is placed, wherein the method estimates one or more characteristics of the original data at said location based on the original data preceding the location of the digit; and
	adding a digit to the original data and outputting coded data.
 

.
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892 dated 05/10/2022]:
Claims 25-47 are allowed over the prior art made of record.
The following is an examiner's statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:
The prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that includes “A method of placing a code, having a plurality of digits, in original data having media data including audio data, such as a music video, piece of music or music track, to produce coded data, including steps of determining an area of original data where a digit of the code can be placed to inhibit detection using a placement criteria and 	applying a coding strategy to determine at least one of the format or location of a digit of the code in coded data, wherein the or each digit of the code have a melodic or sympathetic relationship with a characteristic, such as an audio characteristic, of the corresponding original data in the at the location in which it is placed, wherein the method estimates one or more characteristics of the original data at said location based on the original data preceding the location of the digit  and also adding a digit to the original data and outputting coded data.“ in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety. Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493